COOK, Senior Judge,
concurring in the result:
I concur essentially with Judge Dribben’s analysis. However, as I view the trial judge’s failure as even more fundamental than the one described by my brother judge, I desire to set forth my own observations.
The quantum portion of this agreement provides:
“The Convening Authority will suspend all confinement in excess of three months if a Bad Conduct Discharge or a Dishonorable Discharge is adjudged. If no discharge is adjudged, the Convening Authority will suspend all confinement in excess of eight months.
The table of equivalent punishments does not apply.”
The trial judge’s sole attempt to “shoulder the primary responsibility for assuring on the record that [the] accused underst[oo]d the meaning and effect of the sentence limitations . . . ” * was to have the quantum portion of the agreement placed in front of appellant and to inquire of him “Does that state your agreement?” and “Does anyone have any questions about that?”
In my opinion this inquiry falls far short of what was mandated by the Green decision and is prejudicially deficient even under the interpretive criteria contained in this Court’s en banc opinion in United States v. Crowley, 3 M.J. 988 (A.C.M.R. 1977). While the terms of this agreement as to the sentence may appear simple and easily understood upon a casual first *507reading by any attorney versed in military legal practice, such is not the caliber of the individuals with whom we and the Green opinion are concerned. To a lay accused the terminology used to frame this agreement is in all probability unadulterated arcanum. In any event, it was incumbent upon the trial judge to assure that appellant did understand the agreement, and he failed to do so. Consequently, I join Judge Dribben in returning the case for a rehearing.